Citation Nr: 0833921	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  03-28 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include PTSD.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from April to August 1977 
and from October 1978 to June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran maintains that he currently has an acquired 
psychiatric disorder, to include PTSD as a result of his 
military service.  

On VA Form 21-4138, Statement in Support of Claim, dated and 
signed by the veteran in February 2006, he indicated that he 
was in receipt of disability benefits from the Social 
Security Administration (SSA) due to his PTSD.  (see, VA Form 
21-4138, Statement in Support of Claim, dated and signed by 
the veteran in February 2006).  

The SSA records would provide a plausible basis for 
concluding that the veteran might have a valid diagnosis of 
PTSD that is related to his period of military service.  

Since the RO has not yet made any attempts to acquire the 
pertinent records from the SSA, these records should be 
obtained and associated with the other evidence in the claims 
files.  VA has a duty to obtain these records.  38 U.S.C. § 
5103A (West 2002); Tetro v. Gober, 14 Vet. App. 100, 108-09 
(2000); see Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate 
steps to obtain all documents 
pertaining to the veteran's receipt of 
disability benefits from the SSA, and 
then associate these documents with his 
claims files.  These records should 
include copies of any decision on the 
claim for disability benefits, as well 
as any medical records used to make the 
determination of entitlement to such 
benefits, any hearing transcripts, etc.  
If these records can not be obtained, 
documentation as to this fact must be 
indicated in the claims files.  

2.  Following completion of all 
indicated development, the RO should 
readjudicate the claim of service 
connection for an innocently acquired 
psychiatric disorder, to include PTSD. 
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of 
the case and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007)  

